In an action to recover damages for medical malpractice and lack of informed consent, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Smith, J.), entered October 16, 2006, which, upon a jury verdict and upon the denial of her motion pursuant to CPLR 4404 (a) to set aside the verdict and for a new trial, is in favor of the defendant and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff contends that she was deprived of her right to a fair trial as a result of judicial bias, as purportedly evidenced by, inter alia, repeated threats from the trial court to hold her at*869torney in contempt. The record demonstrates that the plaintiffs attorney interrupted certain remarks of the trial court and, ignoring the court’s admonition to desist, persisted in this type of rude and offensive conduct. Since such conduct would otherwise constitute contempt (see Judiciary Law § 750 [A]; Matter of Waldman v Churchill, 262 NY 247 [1933]), the trial court’s conduct in reprimanding the plaintiffs attorney and threatening him with contempt for his behavior during trial, did not demonstrate bias against counsel that would warrant reversal in this action (see e.g. Lorenzo v Mass, Inc., 31 AD3d 616 [2006]).
The plaintiffs remaining contentions are either without merit or not properly before us. Fisher, J.E, Ritter, Florio and Garni, JJ, concur.